UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: June 30, 2014 ITEM 1. SCHEDULE OF INVESTMENTS Select Growth Fund As of 6-30-14 (Unaudited) Shares Value Common Stocks 99.6% (Cost $435,592,144) Consumer Discretionary 10.4% Automobiles 4.9% Harley-Davidson, Inc. 330,978 23,118,813 Internet & Catalog Retail 3.2% TripAdvisor, Inc. (I) 138,440 15,042,890 Specialty Retail 2.3% CarMax, Inc. (I) 66,980 3,483,630 O'Reilly Automotive, Inc. (I) 46,520 7,005,912 Consumer Staples 8.4% Beverages 3.4% Brown-Forman Corp., Class B 168,730 15,889,304 Food Products 3.1% Kraft Foods Group, Inc. 240,270 14,404,187 Household Products 1.9% Colgate-Palmolive Company 130,150 8,873,627 Energy 7.1% Oil, Gas & Consumable Fuels 7.1% Apache Corp. 139,220 14,008,316 EOG Resources, Inc. 108,047 12,626,372 Ultra Petroleum Corp. (I) 225,285 6,688,712 Financials 24.3% Banks 12.5% First Republic Bank 459,110 25,246,459 M&T Bank Corp. 115,015 14,267,611 U.S. Bancorp 441,170 19,111,484 Capital Markets 1.4% TD Ameritrade Holding Corp. 215,280 6,749,028 Consumer Finance 1.1% American Express Company 52,980 5,026,213 Diversified Financial Services 3.2% Berkshire Hathaway, Inc., Class B (I) 117,620 14,885,987 Insurance 6.1% Fairfax Financial Holdings, Ltd. 16,134 7,654,143 Markel Corp. (I) 21,102 13,835,315 The Progressive Corp. 284,960 7,226,586 Health Care 15.1% Biotechnology 1.0% Genomic Health, Inc. (I) 55,553 1,522,152 Seattle Genetics, Inc. (I) 81,600 3,121,200 Health Care Equipment & Supplies 3.1% IDEXX Laboratories, Inc. (I) 110,012 14,694,303 Health Care Providers & Services 4.5% WellPoint, Inc. 195,767 21,066,487 1 Select Growth Fund As of 6-30-14 (Unaudited) Shares Value Health Care (continued) Pharmaceuticals 6.5% Bristol-Myers Squibb Company 33,681 $1,633,865 Johnson & Johnson 275,938 28,868,634 Industrials 12.0% Air Freight & Logistics 4.1% United Parcel Service, Inc., Class B 186,040 19,098,866 Construction & Engineering 0.1% Pangea Group, Class B (I) 465 418,678 Electrical Equipment 1.0% Rockwell Automation, Inc. 36,270 4,539,553 Industrial Conglomerates 2.6% Danaher Corp. 155,680 12,256,686 Trading Companies & Distributors 4.2% NOW, Inc. (I) 56,140 2,032,829 Watsco, Inc. 173,327 17,811,083 Information Technology 14.9% Communications Equipment 0.5% F5 Networks, Inc. (I) 19,370 2,158,593 Internet Software & Services 6.6% eBay, Inc. (I) 87,218 4,366,133 Google, Inc., Class A (I) 45,850 26,807,120 Semiconductors & Semiconductor Equipment 5.5% Altera Corp. 67,566 2,348,594 Analog Devices, Inc. 215,500 11,652,085 Linear Technology Corp. 199,850 9,406,940 Xilinx, Inc. 46,978 2,222,529 Software 2.3% Oracle Corp. 261,869 10,613,551 Materials 7.4% Chemicals 2.6% Monsanto Company 95,110 11,864,021 Construction Materials 4.8% Martin Marietta Materials, Inc. 126,730 16,734,697 Vulcan Materials Company 92,100 5,871,375 Yield (%) Shares Value Short-Term Investments 1.2% (Cost $5,818,004) Money Market Funds 1.2% State Street Institutional Liquid Reserves Fund 0.0619 (Y) 5,818,004 5,818,004 Total investments (Cost $441,410,148)† 100.8% Other assets and liabilities, net (0.8%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. 2 Select Growth Fund As of 6-30-14 (Unaudited) (I) Non-income producing security. (Y) The rate shown is the annualized seven-day yield as of 6-30-14. † At 6-30-14, the aggregate cost of investment securities for federal income tax purposes was $443,604,041. Net unrealized appreciation aggregated $28,468,526, of which $34,184,876 related to appreciated investment securities and $5,716,350 related to depreciated investment securities. 3 Select Growth Fund As of 6-30-14 (Unaudited) Notes to the Portfolio of Investments Security valuation . Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the exchange where the security was acquired or most likely will be sold. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last available bid price. Investments by the funds in open-end mutual funds are valued at their respective net asset values each business day . Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the fund’s investments as of June 30, 2014 , by major security category or type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 06/30/14 Price Inputs Inputs Common Stocks Consumer Discretionary $48,651,245 $48,651,245 — — Consumer Staples 39,167,118 39,167,118 — — Energy 33,323,400 33,323,400 — — Financials 114,002,826 114,002,826 — — Health Care 70,906,641 70,906,641 — — Industrials 56,157,695 55,739,017 — $418,678 Information Technology 69,575,545 69,575,545 — — Materials 34,470,093 34,470,093 — — Short-Term Investments 5,818,004 5,818,004 — — Total Investments in Securities — For additional information on the fund’s significant accounting policies, please refer to the fund’s most recent semiannual or annual shareholder report. 4 Disciplined Value Fund As of 6-30-14 (Unaudited) Shares Value Common Stocks 97.1% (Cost $8,699,280,708) Consumer Discretionary 11.0% Auto Components 0.7% Lear Corp. 859,707 76,789,029 Diversified Consumer Services 0.5% Apollo Education Group, Inc. (I) 1,603,330 50,104,063 Hotels, Restaurants & Leisure 0.5% Six Flags Entertainment Corp. 1,206,190 51,323,385 Media 7.9% CBS Corp., Class B (L) 917,750 57,028,985 Comcast Corp., Class A (L) 3,441,223 184,724,851 Liberty Global PLC, Series C (I) 3,290,596 139,225,117 Liberty Media Corp., Series A (I) 923,731 126,255,553 News Corp., Class A (I) 2,659,849 47,717,691 Omnicom Group, Inc. 624,201 44,455,595 Scripps Networks Interactive, Inc., Class A 557,670 45,249,344 Time Warner, Inc. 2,512,046 176,471,232 Time, Inc. (I) 308,615 7,474,655 Multiline Retail 0.6% Macy's, Inc. 1,115,205 64,704,194 Specialty Retail 0.8% The Home Depot, Inc. 1,043,025 84,443,304 Consumer Staples 2.9% Food & Staples Retailing 2.1% CVS Caremark Corp. 3,009,464 226,823,302 Food Products 0.8% Tyson Foods, Inc., Class A 2,136,629 80,209,053 Energy 14.6% Energy Equipment & Services 1.1% Schlumberger, Ltd. 992,860 117,107,837 Oil, Gas & Consumable Fuels 13.5% Energen Corp. 594,685 52,855,603 EOG Resources, Inc. 737,661 86,203,064 EQT Corp. 1,029,105 110,011,325 Exxon Mobil Corp. 4,667,891 469,963,266 Marathon Petroleum Corp. 1,046,740 81,718,992 Occidental Petroleum Corp. 2,098,118 215,329,850 Phillips 66 2,770,910 222,864,291 QEP Resources, Inc. 2,988,060 103,088,070 Valero Energy Corp. 1,382,795 69,278,030 Financials 27.3% Banks 12.1% BB&T Corp. 2,185,499 86,174,226 Citigroup, Inc. 6,014,371 283,276,874 Fifth Third Bancorp 7,064,617 150,829,573 JPMorgan Chase & Company 5,765,197 332,190,651 Wells Fargo & Company 7,956,789 418,208,827 1 Disciplined Value Fund As of 6-30-14 (Unaudited) Shares Value Financials (continued) Capital Markets 0.8% State Street Corp. 1,190,771 $80,091,257 Consumer Finance 3.9% Capital One Financial Corp. 3,391,658 280,150,951 Discover Financial Services 2,072,749 128,468,983 Diversified Financial Services 3.8% Berkshire Hathaway, Inc., Class B (I) 3,149,707 398,626,918 Insurance 5.7% ACE, Ltd. 1,430,957 148,390,241 MetLife, Inc. 1,224,938 68,057,555 Prudential Financial, Inc. 876,105 77,771,841 The Allstate Corp. 2,586,412 151,874,113 The Travelers Companies, Inc. 1,216,705 114,455,439 Validus Holdings, Ltd. 1,142,560 43,691,494 Real Estate Investment Trusts 1.0% American Capital Agency Corp. 2,251,395 52,705,157 American Homes 4 Rent, Class A 2,700,260 47,956,618 Health Care 14.6% Health Care Equipment & Supplies 3.1% Covidien PLC 1,401,929 126,425,957 Medtronic, Inc. 1,952,795 124,510,209 Zimmer Holdings, Inc. 730,340 75,853,112 Health Care Providers & Services 4.9% Express Scripts Holding Company (I) 2,660,542 184,455,377 Laboratory Corp. of America Holdings (I) 724,880 74,227,712 McKesson Corp. 470,287 87,572,142 Omnicare, Inc. (L) 1,438,260 95,744,968 Quest Diagnostics, Inc. (L) 1,124,745 66,011,284 Pharmaceuticals 6.6% AbbVie, Inc. 1,186,795 66,982,710 Johnson & Johnson 2,695,992 282,054,683 Pfizer, Inc. 10,230,797 303,650,055 Sanofi, ADR 750,149 39,885,422 Industrials 7.6% Aerospace & Defense 3.7% Honeywell International, Inc. 735,774 68,390,193 Lockheed Martin Corp. 1,138,442 182,981,783 Raytheon Company 1,443,050 133,121,363 Airlines 0.8% Delta Air Lines, Inc. 1,358,770 52,611,574 United Continental Holdings, Inc. (I) 746,030 30,639,452 Machinery 2.3% Crane Company 941,900 70,039,684 Dover Corp. 990,876 90,120,172 Parker Hannifin Corp. 631,897 79,448,410 Road & Rail 0.8% Norfolk Southern Corp. 874,488 90,098,499 2 Disciplined Value Fund As of 6-30-14 (Unaudited) Shares Value Information Technology 14.0% Communications Equipment 3.8% Brocade Communications Systems, Inc. 7,537,233 69,342,544 Cisco Systems, Inc. 8,825,156 219,305,127 QUALCOMM, Inc. 1,324,589 104,907,449 Electronic Equipment, Instruments & Components 0.7% TE Connectivity, Ltd. 1,175,127 72,669,854 IT Services 0.8% Fidelity National Information Services, Inc. 767,460 42,010,760 Global Payments, Inc. 614,899 44,795,392 Semiconductors & Semiconductor Equipment 0.4% ON Semiconductor Corp. (I) 4,051,874 37,034,128 Software 2.9% Microsoft Corp. 4,903,045 204,456,977 Oracle Corp. 2,586,425 104,827,805 Technology Hardware, Storage & Peripherals 5.4% Apple, Inc. 2,868,485 266,568,311 EMC Corp. 6,573,235 173,139,010 Seagate Technology PLC 856,151 48,646,500 Western Digital Corp. 898,208 82,904,598 Materials 3.2% Chemicals 0.8% Huntsman Corp. 2,853,880 80,194,028 Containers & Packaging 1.4% Crown Holdings, Inc. (I) 1,475,113 73,401,623 Rock-Tenn Company, Class A 725,008 76,553,595 Paper & Forest Products 1.0% International Paper Company 2,186,359 110,345,539 Telecommunication Services 0.6% Diversified Telecommunication Services 0.6% Verizon Communications, Inc. 1,379,040 67,476,427 Utilities 1.3% Independent Power and Renewable Electricity Producers 1.3% AES Corp. 8,900,304 138,399,727 Yield (%) Shares Value Securities Lending Collateral 1.4% (Cost $150,675,939) John Hancock Collateral Investment Trust (W) 0.0995(Y) 15,056,602 150,677,437 Short-Term Investments 2.2% (Cost $226,024,440) Money Market Funds 2.2% State Street Institutional US Government Money Market Fund 0.0000(Y) 226,024,440 226,024,440 3 Disciplined Value Fund As of 6-30-14 (Unaudited) Total investments (Cost $9,075,981,087)† 100.7% Other assets and liabilities, net (0.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 6-30-14. The value of securities on loan amounted to $147,637,156. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 6-30-14. † At 6-30-14, the aggregate cost of investment securities for federal income tax purposes was $9,078,396,470. Net unrealized appreciation aggregated $1,494,449,961, of which $1,514,051,293 related to appreciated investment securities and $19,601,332 related to depreciated investment securities. 4 Disciplined Value Fund As of 6-30-14 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
